UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1059



In Re: MARY RUTH BULLINS,

                                                              Debtor.



MARY RUTH BULLINS,

                                              Plaintiff - Appellant,

          versus


SOUTHLAND DEVELOPMENT CORPORATION; A & A, IN-
CORPORATED; MICHAEL ALLEN; D. G. ALLEN; JUNE
ALLEN; ROBERT GORDON; RUSSELL J. HOLLERS,
Trustee; VON L. ALLEN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-98-489-1, BK-94-10830-13D, AP-94-2022)


Submitted:   September 20, 2000           Decided:   October 17, 2000


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Tomi W. Bryan, Greensboro, North Carolina, for Appellant. R. Frank
Gray, Shawna Y. Staton, JORDAN, PRICE, WALL, GRAY, JONES & CARLTON,
P.L.L.C., Raleigh, North Carolina; John C. Wainio, SPEARS, BARNES,
BAKER, WAINIO & WHALEY, L.L.P., Durham, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Mary Ruth Bullins appeals the district court’s order affirming

the bankruptcy court’s order denying relief on her claims that the

Defendants engaged in fraud against her, engaged in unfair and de-

ceptive trade practices, and that the two corporate Defendants were

the alter egos of individual Defendants such that the corporate

veil could be pierced.     We have reviewed the record and the lower

courts’ opinions and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.       See Bullins v.

Southland Dev. Corp., Nos. CA-98-489-1; BK-94-10830-13D; AP-94-2022

(M.D.N.C. Dec. 3, 1999).




                                                            AFFIRMED




                                   2